V.M. Paolozzi Imports, Inc. v Scolaro, Shulman, Cohen, Fetter & Burstein, P.C. (2020 NY Slip Op 01821)





V.M. Paolozzi Imports, Inc. v Scolaro, Shulman, Cohen, Fetter & Burstein, P.C.


2020 NY Slip Op 01821


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


1232 CA 19-01182

[*1]V.M. PAOLOZZI IMPORTS, INC., DOING BUSINESS AS DEALMAKER AT DRUM HONDA AND DEALMAKER OF POTSDAM, LLC, DOING BUSINESS AS DEALMAKER HONDA OF POTSDAM, PLAINTIFFS-RESPONDENTS-APPELLANTS,
vSCOLARO, SHULMAN, COHEN, FETTER & BURSTEIN, P.C., SCOLARO, FETTER, GRIZANTI, MCGOUGH & KING, P.C, CHAIM J. JAFFE, DEFENDANTS-APPELLANTS-RESPONDENTS, ET AL., DEFENDANT. 


LONDON FISCHER LLP, NEW YORK CITY (JASON M. MYERS OF COUNSEL), FOR DEFENDANTS-APPELLANTS-RESPONDENTS.
DAVID A. JOHNS, ESQ., PULTNEYVILLE (DAVID A. JOHNS OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS-APPELLANTS.

	Appeal and cross appeal from an order of the Supreme Court, Jefferson County (James P. McClusky, J.), entered May 2, 2019. The order denied the motion of defendants Scolaro, Shulman, Cohen, Fetter & Burstein, P.C., Scoloro, Fetter, Grizanti, McGough & King, P.C., and Chaim J. Jaffe, seeking summary judgment dismissing plaintiffs' amended complaint and for summary judgment on their second counterclaim and denied plaintiffs' cross motion for partial summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 8, 2020, and filed in the Jefferson County Clerk's Office on January 14, 2020,
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court